Citation Nr: 1114947	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  05-19 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a right knee disorder, to include degenerative disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to October 1972.

This matter came to the Board of Veterans' Appeals (Board) initially on appeal of an August 2004 rating decision in which the RO, in part, denied the above claim, along with service connection for posttraumatic stress disorder (PTSD).

In April 2008, the Board remanded both issues for further development to the RO via the Appeals Management Center (AMC), in Washington, DC.  In a September 2010 rating decision issued in October 2010, the AMC granted service connection for PTSD and assigned an initial 30 percent rating, effective February 2, 2002.  Thus, the issue listed on title page is the only one remaining on appeal.


FINDING OF FACT

The credible and probative evidence demonstrates that the Veteran's right knee disorder is not related to any incident of service and was not manifested within one year after discharge from active duty.


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder, to include degenerative disease of the right knee, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.304, 3.307, 3.309 (2010).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist claimants in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In an April 2004 pre-rating letter, VA gave notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  It was not until letters dated in December 2009 and June 2010, that VA also informed the Veteran of how disability ratings and effective dates are assigned, if service connection is granted.  In September 2010, a supplemental statement of the case (SSOC) was issued readjudicating the right knee claim.  Hence, while some of this notice was provided after the rating action on appeal, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or an SSOC, is sufficient to cure a timing defect).  Thus, any VCAA notice error in regard to the issue decided herein is deemed harmless and does not preclude appellate consideration of the matter decided on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter decided on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service personnel and treatment records, Social Security Administration (SSA) and workers' compensation records, private medical records, and VA treatment records.  In accord with the remand instructions, the Department of the Air Force indicated that all service treatment records had already been provided.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, on the Veteran's behalf.  Moreover, VA and private evaluation reports, dated between 1999 and 2004, may be accepted as adequate reports of examination, without further VA examination of the Veteran's right knee, because they provide evidentiary information that speaks directly to the Veteran's past medical history and subjective complaints, the objective findings found on evaluation, diagnostic testing and assessments, and a medical opinion. 38 C.F.R. §3.326 (2010). Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran. The Board therefore determines that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of the matter decided on appeal.

II. Analysis

Service connection may be granted if it is shown that a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a continuity of symptomatology after service is required for service connection.  In addition, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran contends that he currently suffers from a right knee disorder, to include arthritis, as a result of twisting his leg at Lackland Air Force Base (AFB), where he claims that he had a cast on his leg from his ankle to his hip in November and December 1971.

Contrary to the Veteran's assertions, the service treatment records reflect that the Veteran twisted his right ankle coming down stairs.  The impression was right ankle sprain, for which he was given an Ace bandage, not a cast, and Darvon for pain.  He was told to decrease weight bearing and to return for x-rays if difficulty persisted.  The Veteran did not return for further treatment.  The service treatment records show no complaint, diagnosis or treatment of a right knee disorder, including arthritis.  The Veteran's separation examination report, dated September 1972, and an accompanying report of medical history which was filled out and signed by the Veteran, do not show any complaint or diagnosis of a right knee disorder.  For instance, the separation examination report reflects normal clinical findings for the lower extremities; and on the report of medical history portion of that examination report, the Veteran checked "No" for "trick" or locked knee, arthritis, and bone, joint or other deformity.  Similarly, during a December 1972 VA examination (approximately three months after separation), the Veteran did not complain of any right knee problems nor were any discussed on examination.  

Post service medical records include reports from private physicians, dated 1999 and 2000.  Record from the Riverfront Medical Services, P. C., show that the Veteran was seen in December 1999 for evaluation of residuals of a June 4, 1999, work-related injury.  At the time of injury, the Veteran was employed by Park Center Development in Olean as a painter and dry wall installer.  He injured his left wrist, right shoulder, right wrist and right elbow and mid to upper back when he fell from a ladder.  In December 1999, the Veteran was then asserting possible injury to his right knee, alleging that his right knee symptoms began one week prior to the date of that evaluation.  On examination, the Veteran was able to fully extend both knees to the same degree.  There was no effusion, synovitis or demonstrated laxity of his collateral ligaments with full extension or slight flexion.  He had negative Lachman and drawer signs and pivot shift test.  The Veteran complained of severe pain when just lightly palpated over the medial aspect of his right knee joint and discomfort to a significant degree with McMurray's maneuver, with internal rotation, but not with external rotation of the right knee.  The private examiner, C.C.H., M.D., added that he found it most unusual to state that the Veteran had a causally related knee injury with the history of the right knee problem beginning one week ago, six months after the date of injury.  Therefore, he did not feel that the Veteran's right knee was causally related to the date of the accident.

When seen three days later, in December 1999, by a private orthopedist, G. R. H., M.D., it was noted that over the last three weeks the Veteran had become aware of pain over the medial aspect of his right knee.  It was noted that after the Veteran's fall on June 4, 1999, he recalled that he had an aching sensation within the right knee that gradually dissipated over time, and that he was largely asymptomatic until three weeks earlier.  The right knee examination revealed 3 to 130 degrees of flexion with exquisite tenderness along the medial joint line.  Mild effusion was present.  Pivot-shift, Lachman and drawer signs were negative.  X-rays of the right knee were normal.  The impression included internal derangement of the right knee, possible meniscal tear.  Dr. G. R. H. opined that the injury to the right knee was causally related to the June 4, 1999, accident, adding that the Veteran had transient aching within his right knee that resolved three weeks earlier; however, his pain had returned within the right knee.  Upon follow-up in April 2000, the Veteran was not aware of any swelling in his right knee.  On examination, he had a normal gait.  Range of motion of the right knee was from 0 to 120 degrees of flexion.  There was no effusion.  Pivot-shift, Lachman and drawer signs were negative.  There was tenderness to palpation along the medial joint line as well as the medial facet of the patella.  Patellar compression was mildly positive, while patellar apprehension was negative.  When seen in July 2000, Dr. G. R. H. noted that right knee range of motion was from 0 to 130 degrees of flexion with tenderness along the medial joint line, and no tenderness laterally.  Pivot-shift, Lachman and drawer signs were negative.  There was some mild tenderness to palpation over the medial facet of the patella.  Patellar compression was mildly positive, while patellar apprehension was negative.  The diagnoses included internal derangement of the right knee, possible meniscal tear.

When seen in June 2000 by A.P., M.D., the Veteran's gait was normal.  He could walk on his heels and his toes without difficulty.  He could squat and come up without any assistance.  Muscle strength in both lower extremities was normal.  Sensory system was intact.  The Veteran could maintain his balance with his eyes closed and on either leg.  The assessment included, since "a fall in [June] 1999", he had been having intermittent problems with both his shoulders and his legs but did not seem to have any other ongoing medical problems.

It was not until an October 2002 VA medical visit that the Veteran indicated that he was filing to see if he could get some compensation for a knee injury he had in boot camp, stating that he had twisted his knee then.  He claimed that it was pretty inflamed and that he was told that he might have had a torn medial ligament.  The Veteran claimed that he had had a cast from ankle to hip.  He complained that his knee bothered him when he walked for too long a time, or with long amounts of driving and dorsiflexing his feet.  On examination, the Veteran had a slightly larger right knee than left, and a slight bit of pain with external rotation of the hip while the right knee was flexed.  Drawer tests were negative.  X-rays of the right knee revealed minimal degenerative disease.  The assessment included a knee injury and knee problems, related to service.

This evidence shows that, at the time of the in-service injury, the Veteran did not suffer from any right knee symptomatology as suggested by the October 2002 VA medical report.  The Board finds pertinent that the October 2002 VA report contains no reference to the service treatment records (confirming that the in-service injury only involved the right ankle and had no adverse affect on the right knee).  In fact, the evidence of record shows that while the Veteran received in-service treatment for a twisting injury to the right ankle, no pathology of the right knee was recorded at that time, and no right knee disorder was reported or found at the time of separation.  The Veteran's first complaints, diagnosis and treatment of a right knee disorder came after he sustained a work-related right knee injury in June 1999, nearly 27 years after separation from service.  Indeed, during a July 2004 VA follow-up, the Veteran related that he fell down about four years previously, and that ever since he had been having knee pain.  Thus, it is abundantly clear that the October 2002 VA medical report is based on history provided solely by the Veteran.  Therefore, in light of the contrary lay and medical evidence contained in the service treatment records and the private medical reports contemporaneous to the time of in-service twisting injury and the June 1999 accident, the Board finds that the Veteran's recent post-service accounts of right knee symptoms beginning at the time of the in-service injury lack credibility, because the Veteran had previously given other medical history that did not mention the recently alleged post-service accounts, which he now proffers many years after service and in connection with his VA compensation claim.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  In other words, while the Veteran may be competent to provide his lay observations of the features or symptoms of an injury or illness, his belated statements describing the onset of right knee symptoms at the time of the in-service twisting injury do not approach the credibility and probative weight of the lay and medical evidence contained in the service treatment records and the 1999 (and 2000) private reports contemporaneous to that same time.

Because the October 2002 VA medical report is based on history provided solely by the Veteran, which as discussed above lacks credibility, it amounts to no more than a medical opinion premised upon the unsubstantiated accounts of a claimant and likewise is of no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (observing that a medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively upon the recitations of a claimant).  Although the VA examiner in October 2002 may be competent to assess that the Veteran's right knee injury and problems are service related, such an opinion based upon an inaccurate factual premise has no probative weight with respect to the onset and cause of the Veteran's current right knee disorder.  In this case, as explained above, the credible and probative lay and medical evidence does not show that the Veteran had any symptoms or problems with the right knee at the time of the in-service injury; and the Veteran, himself, provided a medical history specifically denying the same upon his separation from service in September 1972.  Thus, the Veteran has presented neither credible nor probative medical evidence linking his current right knee disorder to his period of service.

In addition, while Dr. C.C.H. found it most unusual to state that the Veteran's right knee was causally related to the June 1999 injury, he explained that the Veteran had reported a history of his right knee problem beginning one week prior to the December 1999 examination, which was six months after the date of injury.  Given that the Veteran did not report any history of an in-service injury to Dr. C.C.H, it is apparent that this physician premised his opinion upon the "six-month" lapse in time between the date of the work-related injury and the Veteran's initial complaint of a right knee problem after that injury.  As such, Dr. C.C.H.'s opinion does not seem to reasonably infer a causal link between any current right knee disorder and the Veteran's period of service.  Moreover, even though the Veteran provided a more detailed account of his onset of right knee symptoms, which likewise did not include any mention of an in-service injury, Dr. G. R. H. clearly stated that the Veteran's right knee problems were due to the June 1999 work-related injury.  A similar assessment was made by Dr. A.P. in June 2000.  Nowhere in the private medical reports is there a physician's opinion stating that there is a relationship between the Veteran's right knee disorder and his in-service injury.

As indicated above, while the Veteran is competent to describe certain symptoms associated with his right knee disorder, he is not competent to provide an opinion regarding the etiology of his current right knee disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence is competent when a layperson is competent to identify a medical condition, when a layperson is reporting a contemporaneous medical diagnosis, or when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  See also Jandreau, 492 F.3d at n. 4 (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The etiology of the Veteran's internal derangement and degenerative disease of the right knee, complex orthopedic disabilities, are not simple identifications that a layperson is competent to make.  There is no indication that the Veteran or his representative has the requisite medical training or expertise to opine as to the etiology of this disability.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, their statements regarding etiology do not constitute competent medical evidence on which the Board can make a service connection determination.  Hence, their lay assertions in this regard have no probative value.

As evidenced by the record, the Veteran's accounts of having injured the right knee in service and of continuing right knee symptoms since service, while competent, are not credible.  This is because the service treatment records clearly indicate that the Veteran only twisted his ankle, which required and Ace bandage and painkillers.  His injury was only acute by virtue of the fact that the Veteran never again complained about his right ankle nor did he return to have x-rays taken.  The clinical findings were normal on separation; the Veteran did not complain of any knee problems, and he did not complain of right knee problems during VA examination in December 1972.  It was not until December 1999 that the Veteran first complained of right knee problems, and at that time he asserted that his problems were due to the June 1999 work-related fall from a ladder.  As explained in detail above, the credible and probative lay and medical evidence contemporaneous to service and to the post-service accident does not show that the Veteran had any symptoms or problems with the right knee at the time of the in-service injury, but do show that the Veteran's right knee problems were due to the 1999 work-related injury.  As a result, the Veteran has submitted neither credible nor probative evidence that demonstrates that he has had a continuity of right knee symptomatology since service, which also weighs heavily against his service connection claim.

For the reasons discussed above, the Board finds that the credible and probative evidence demonstrates that any currently diagnosed right knee disorder is of post-service onset.  The Veteran's belated lay statements and the VA examiner's assessment in October 2002, in this matter, must be considered to be of diminished probative value and are insufficient to establish a right knee disorder dating from the Veteran's period of service.  Accordingly, as the preponderance of the evidence is against the claim, the Board determines that the Veteran's right knee disorder was not incurred or aggravated in service, and that a degenerative disease of the right knee may not be presumed to have been incurred in service.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).  The appeal is denied.


ORDER

Entitlement to service connection for a right knee disorder, to include degenerative disease of right knee, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


